United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2220
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the Southern
      v.                                 * District of Iowa.
                                         *
Edward Green Harrison,                   *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: December 14, 1999

                                   Filed: January 7, 2000
                                    ___________

Before WOLLMAN, Chief Judge, FAGG, Circuit Judge, and BATTEY,* District
      Judge.
                            ___________

PER CURIAM.

      Edward Green Harrison appeals his drug-related conviction and sentence.
Harrison contends his rights to a speedy trial and an impartial jury were violated.
Harrison also contends the district court improperly denied Harrison's motion to
suppress evidence seized under a search warrant. Finally, Harrison raises several
arguments about his sentence. Because this appeal involves the straightforward

      *
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota, sitting by designation.
application of settled principles of law, we conclude that a discussion of Harrison's
fact-specific arguments would serve no useful purpose. After a careful review of the
record and the parties' submissions, we conclude the district court correctly resolved
each of Harrison's contentions and an opinion by this court would have no precedential
value. We thus affirm Harrison's conviction and sentence. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-